Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 5 to theSchedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of SeaChange International, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:April 4, 2011 STARBOARD VALUE AND OPPORTUNITY FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith Jeffrey C. Smith Individually and as attorney-in-fact for Mark Mitchell and Peter A. Feld
